— Appeal from a decision of the Unemployment Insurance Appeal Board, filed December 3, 1990, which ruled that claimant was disqualified from receiving unemployment insurance benefits because she voluntarily left her employment without good cause.
The conclusion by the Unemployment Insurance Appeal Board that the reduction in claimant’s allotted time for lunch from one hour to 45 minutes was not a substantial change in the terms of her employment, and that she therefore left her employment without good cause, is supported by substantial evidence and must be upheld (see, Matter of Famulare [Catherwood], 34 AD2d 705; see also, Matter of Weiss [Catherwood], 26 AD2d 851; Matter of Sybell [Catherwood], 14 AD2d 981). The change in circumstances was not one which would have justified claimant’s refusing the job in the first instance (see, Matter of Lubin [Catherwood], 34 AD2d 591). Although claimant also contended that she quit because there was an "uncomfortable distance” between her and another secretary in her unit, failure to get along with a co-worker constitutes a personal and noncompelling reason for leaving one’s employment (see, Matter of Simon [Catherwood], 26 AD2d 979).
Mikoll, J. P., Yesawich Jr., Levine, Mercure and Harvey, JJ., concur. Ordered that the decision is affirmed, without costs.